Citation Nr: 0815171	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  03-20 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for headaches claimed 
as due to undiagnosed illness.

5.  Entitlement to service connection for muscle pain claimed 
as due to undiagnosed illness.

6.  Entitlement to service connection for joint pain claimed 
as due to undiagnosed illness.

7.  Entitlement to service connection for fatigue and sleep 
disturbance claimed as due to undiagnosed illness and/or as 
secondary to service connected musculoskeletal disorders.

8.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) claimed as due to undiagnosed illness 
and/or as secondary to nonsteroidal inflammatory drugs 
(NSAIDS) prescribed as treatment for service connected 
musculoskeletal disorders.

9.  Entitlement to specially adapted housing allowance or 
special home adaptation grant.

10.  Entitlement to an automobile allowance or specially 
adapted equipment.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1995.

This case comes before the Board of Veterans' Appeals on 
appeal from adverse rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

In March 2008, the veteran withdrew his request for a hearing 
before the Board. 

The claims of service connection for muscle pain, joint pain, 
fatigue with sleep disturbance and GERD, as well as the 
claims for specially adapted housing allowance, special home 
adaptation grant, an automobile allowance and specially 
adapted equipment, are addressed in the REMAND following this 
decision and are REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C.  The veteran and 
his representative will be notified if any further action on 
their part is required.


FINDINGS OF FACT

1.  The veteran's hemorrhoids first manifested in service.

2.  The veteran's hypertension first manifested after the 
first post-service year and is not shown to have had its 
origins in service.

3.  The veteran does not have a current disability of 
fibromyalgia.

4.  The veteran's clinically diagnosed vascular-type migraine 
headaches first manifested many years after service year and 
are not shown to have had its origins in service.


CONCLUSIONS OF LAW

1.  Hemorrhoids were incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(b) (2007).

2.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2007).

3.  Fibromyalgia was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2007).

4.  A headache disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.306.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Service connection for certain chronic disorders, such as 
arthritis, cardiovascular-renal disease (including 
hypertension) and other organic diseases of the nervous 
system, may be established based on a presumptive basis by 
showing that either disability manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Thus, he is deemed a 
"Persian Gulf veteran" for the purposes of 38 C.F.R. 
§ 3.317.  Service connection may be established for a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, an amendment changed the law 
affecting compensation for disabilities occurring in Persian 
Gulf War veterans.  38 U.S.C.A. §§ 1117, 1118.  Essentially, 
these changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to include:  
(a) an undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multi-symptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii). 

With claims based on an undiagnosed illness, VA does not 
require the veteran to provide competent evidence linking a 
current disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include: fatigue, unexplained rashes or 
other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
a disability arising in Persian Gulf veterans due to an 
"undiagnosed illness" and may not authorize presumptive 
service connection for any diagnosed illness, regardless of 
whether the diagnosis may be characterized as poorly defined.  
VAOPGCPREC 8-98 (Aug. 3, 1998).  

VA may compensate veterans pursuant to 38 C.F.R. § 3.317 for 
a disability which has no known clinical diagnosis.  The fact 
that the signs or symptoms exhibited by the veteran could 
conceivably be attributed to a known clinical diagnosis under 
other circumstances not presented in the particular veteran's 
case does not preclude compensation under § 3.317.  Id.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

A.  Hemorrhoids

The veteran's service medical records document his treatment 
for multiple non-thrombosed hemorrhoids in January 1994.  At 
this time, he reported a prior history of hemorrhoids 
normally controlled with use of Preparation H.  VA 
compensation and Pension examination in July 2002 found 
asymptomatic Grade I hemorrhoids.  On appeal, the veteran 
reports recurrent hemorrhoids with rectal bleeding since his 
discharge from service.

The veteran descriptions of hemorrhoids with rectal bleeding, 
self-treated with over-the-counter medications, beginning 
prior to January 1994 with persistent recurrences thereafter, 
is both competent and credible evidence supporting this 
claim.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  His report 
of persistently recurrent hemorrhoids in service and 
thereafter is confirmed, in part, by clinical findings in 
service and after service.  

The Board, resolving reasonable doubt in favor of the 
veteran, finds that the veteran's currently diagnosed 
hemorrhoids first manifested in service.  38 U.S.C.A. § 5107.

B.  Hypertension

The Board notes that the RO has denied a claim of service 
connection for hypertension on the merits, having noted a 
prior final denial in June 1999 but not providing a specific 
discussion as to whether the new and material standard 
applies to the claim.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107, became law.  Among other things, the VCAA eliminated 
the concept of a well-grounded claim and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  The law also provided 
that under certain circumstances claims that had been denied 
as not well grounded and became final during the period from 
July 14, 1999, to November 9, 2000, may be re-adjudicated as 
if the denial had not been made.

The RO's June 1999 RO rating decision effectively denied 
service connection for hypertension as not well grounded, as 
the evidence did not reflect a diagnosis of hypertension in 
service or within one year from service, and there was no 
competent evidence of a nexus between the veteran's 
hypertension and events in service.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).  On the facts of this case, the Board 
finds that the June 1999 RO rating decision may be 
readjudicated de novo pursuant to the provisions of the VCAA.

The veteran's medical records document current treatment for 
hypertension.  The first requirement for a current 
disability, therefore, has been met.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The veteran's 
service medical records show no diagnosis or signs of 
hypertension during his service.  See, e.g., 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, NOTE 1 (2007) (hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days; the 
term hypertension means that diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90mm.)  

Overall, the Board must find that the service medical records 
provide highly probative evidence against this claim, failing 
to indicate this disorder or the start of this disorder 
during service. 

Post-service, it is significant that the veteran did not have 
any documented treatment for hypertension within his first 
post-service year.  His initial VA compensation and pension 
examination in February 1996 indicated a blood pressure 
reading of 128/84, and did not report a prior history of 
treatment for hypertension, providing evidence against this 
claim.  

Similarly, clinical records from Wilshire Hall Medical Center 
(WHMC) document blood pressure readings of 139/81, 141/81 and 
138/78 in April 1996 with no history of hypertension 
treatment noted.  This evidence provides further strong 
evidence against the claim.

As hypertension was not shown to have manifested within one 
year from service, the presumptive provisions of 38 C.F.R. 
§ 3.309(a) do not apply.  Furthermore, as hypertension is a 
known clinical diagnosis, the undiagnosed illness provisions 
of 38 C.F.R. § 3.317 also do not apply.

A June 1998 VA clinical record indicates that the veteran was 
seen with a one month history of high blood pressures.  He 
had blood pressure readings of 155/101 in the left arm, and 
143/97 in the right arm.  He denied a prior history of 
medication treatment.  He was diagnosed with "new onset" 
hypertension (HTN).  

Such evidence and history provided by the veteran provides 
more evidence against this claim.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  This is highly probative evidence 
against a finding of continuity of symptomatology since 
service with the veteran's own statements indicating that 
hypertension began in 1998, after service.

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  There is no 
medical evidence of record suggesting that the veteran's 
current hypertension either first manifested in service 
and/or is causally related to service.  This is also highly 
probative evidence against the claim.

The Board notes that a VA examiner in April 1999 reported 
that the veteran has had hypertension since 1996.  A review 
of that examination report indicates that the examiner was 
merely relating the treatment history reported by the veteran 
and did not intend to provide a medical opinion in the case.  
This statement, therefore, has no probative value in this 
case.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
("evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence.'")  See generally Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (medical opinion has no probative value if 
the based on a rejected factual basis).

The Board acknowledges the veteran's assertions that he was 
first treated for hypertension in service and immediately 
following service at WHMC.  His assertions are not 
corroborated by the medical evidence of record and contradict 
the history he provided to his treating physician in 1998.  
The Board places greater probative weight to the clinical 
findings and documented medical history rather than the 
veteran's sometimes inconsistent and uncorroborated report of 
treatment for hypertension since service.  Thus, the 
preponderance of the evidence establishes that the veteran 
did not receive treatment for hypertension in service or 
within one year therefrom.  There is also no evidence that 
the veteran is trained or educated in medicine; therefore, he 
is not competent to offer an opinion as to the nature and 
etiology of his hypertension.  Routen, 10 Vet. App. at 86; 
38 C.F.R. § 3.159(a). 

As such, the Board finds that both service and post-service 
medical records provide evidence against the claim, 
outweighing the veteran's contentions.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for hypertension.  
38 U.S.C.A. § 5107(b).  The appeal, therefore, is denied.

C.  Fibromyalgia

The Board must deny the veteran's claim of service connection 
for fibromyalgia on the basis that there is no competent 
evidence of a currently diagnosed disability.  The veteran 
essentially attributes his muscle and joint pains to a 
diagnosis of fibromyalgia which, if confirmed, would be 
subject to presumptive service connection under 38 C.F.R. 
§ 3.317.  

However, the record is devoid of a competent medical 
diagnosis of fibromyalgia.  In fact, the VA compensation and 
pension examination in July 2002 found that the veteran's 
clinical findings were inconsistent with a diagnosis of 
fibromyalgia, providing evidence against this claim.

As addressed below, the Board finds that an additional VA 
examination is necessary to determine the underlying 
pathology for his report of muscle and joint pains (if any).  
However, the specific diagnosis of fibromyalgia has been 
ruled out.  The only evidence in this case that the veteran 
manifests fibromyalgia consists of the personal opinion of 
the veteran himself.  However, his self-diagnosis cannot be 
considered competent evidence supporting his claim.  Routen, 
supra.  The preponderance of the evidence is against his 
claim and, therefore, the appeal must be denied.

D.  Headaches

With respect to this issue, the Board must deny the veteran's 
claim of service connection for headaches due to an 
undiagnosed illness.  The Board notes that none of the 
veteran's available service medical records makes any 
reference to a chronic headache disorder.  The service 
medical records are significant only for the veteran's report 
headaches while undergoing a course of isoniazid (INH) 
treatment in 1986.  He specifically denied a history of 
headaches in subsequent medical histories provided in March 
1991 and December 1991.  This is highly probative evidence 
against the claim.

The veteran's post-service medical records are void for 
treatment for any chronic headache disorder contemporaneous 
in time to the veteran's separation from service.  In October 
2001, the veteran claimed chronic headaches since his service 
in the Persian Gulf.  A VA compensation examination in July 
2002 noted the veteran's history of episodic headaches since 
serving in the Persian Gulf from 1990 to 1991 for which he 
had not sought treatment.  The examiner's impression 
indicated that the veteran's headaches are from a known 
clinical diagnosis of vascular migraine-type headaches.  

In October 2003, however, the veteran sought VA clinical 
treatment for a 6-month history of headaches which cleared 
with Oxycodone treatment.  

This is highly probative evidence against this claim, 
including competent medical evidence attributing the 
veteran's symptoms to a known clinical diagnosis which 
precludes consideration of presumptive service connection 
under 38 C.F.R. § 3.317.

In reviewing the record, the Board notes that it must make a 
determination regarding the credibility and weight to assign 
to the veteran's assertions of persistent headaches since 
service.  As held above, the veteran's report of hypertension 
treatment since service is unreliable and inconsistent with 
the record.  His current recollections regarding the onset 
and persistence of his headaches is similarly inconsistent 
with the medical documentation of record, which shows no 
complaint or treatment for a headache disorder until many 
years after service.  The Board finds that the veteran's 
current recollections of recurrent or persistent headaches 
since his return from the Persian Gulf are not credible, as 
being inconsistent with the evidentiary record as a whole.  
His personal opinion as to the onset and etiology of his 
headache disorder is insufficient to support his service 
connection claim.  Routen, supra.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

D.  The Duty to Notify and the Duty to Assist

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also requires VA to notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, two separate pre-adjudicatory RO letters in 
March 2002 advised the veteran of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  He was specifically advised 
of multiple forms of medical and non-medical evidence which 
could be capable of substantiating his claim based upon an 
undiagnosed illness.  A post-adjudicatory RO letter in March 
2006 advised him that a disability rating and an effective 
date for the award of benefits will be assigned should 
service connection be awarded.  At this time, he was advised 
of multiple forms of evidence that may be capable of 
substantiating his claims and notified that the intent of the 
letter was to ensure that he had the opportunity to submit 
any additional evidence he may have.

The pre-adjudicatory notice provided to the veteran was 
deficient with respect to specifically advising him to submit 
all evidence and information in his possession, and providing 
him the criteria for establishing a disability rating and an 
effective date for the award of benefits after the initial 
AOJ adjudication.  However, these deficiencies were cured 
with readjudication of the claims in a June 2007 Supplemental 
Statement of the Case (SSOC).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that the late curing of the 
notice errors did not affect the essential fairness of the 
adjudications.  The service connection claim for hemorrhoids 
is granted in full and, thus, no prejudice accrues to this 
claim.  The pre-adjudicatory notice provided in March 2002 
provided extensive notice of the types of medical and non-
medical evidence that may be capable of substantiating his 
claim which essentially notified the veteran to submit all 
pertinent evidence he may have.  The more explicit post-
adjudicatory notice provided in March 2006 gave him ample 
opportunity to submit all evidence in his possession, if he 
was not already aware of that requirement.  As the claims for 
hypertension, fibromyalgia and headaches are denied, the 
failure to provide the veteran timely notice of the criteria 
for establishing a disability rating and effective date of 
award is non-prejudicial as the issues are moot.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and all private and VA treatment 
records identified by the veteran as capable of 
substantiating the claims.  The Board notes that the veteran 
completed a records request form for medical records 
associated with his service in the Air National Guard from 
1970-72, and the Army National Guard from 1972-75.  There has 
been no allegation or suggestion that any of the veteran's 
claimed disabilities have any bearing on events during these 
time periods.  As such records have no relevance to the 
claims at hand, VA has no duty to attempt to obtain them on 
behalf of the veteran.

The Board has held above that the preponderance of the 
evidence establishes that there have not been persistent or 
recurrent symptoms of headaches and hypertension since 
service, and there is no competent evidence that any current 
disability is associated with an event during service.  As 
such, there is no duty to obtain medical opinion on the 
claims.  Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  
The Board finds that, regarding these two issues, there is 
enough evidence of record to adjudicate both issues at this 
time.  The service and post-service medical record are found 
to provide, overall, extensive evidence against both claims, 
clearly indicating that neither disorder began during service 
to the point that a VA examination is not warranted.

VA did provide examination to determine whether the veteran 
manifested fibromyalgia.

Significantly, the veteran and the representative in this 
case have not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.


ORDER

Service connection for hemorrhoids is granted.

Service connection for hypertension is denied. 

Service connection for fibromyalgia is denied.

Service connection for a headache disorder is denied.


REMAND

The Board finds that additional development is necessary to 
decide the claims of service connection for multiple joint 
and muscle pain, GERD, and fatigue with sleep disturbance.

The veteran has asserted on several occasions that he 
manifests a generalized arthritis which first manifested in 
service.  Currently, service connection is in effect for 
traumatic degenerative joint disease of both knees, both 
shoulders, the left hip and the right great toe.  A VA 
compensation and pension examination in February 1996 
commented that the veteran's extensive degenerative joint 
disease, particularly of the knees, in an individual of his 
age raised the question as to whether he had an underlying 
metabolic problem.  The examiner, therefore, recommended 
further testing to determine whether a possible metabolic 
disorder was associated with his arthropathy.  

It does not appear from the record that such an investigation 
has been conducted.  The Board, therefore, finds that further 
medical examination and opinion is necessary to decide the 
case.  McLendon, 20 Vet. App. at 84-86.

The Board next notes that the RO has denied service 
connection claims for GERD and fatigue with sleep disturbance 
on direct and presumptive bases.  The veteran has also 
claimed that his GERD is caused by or aggravated by NSAIDS 
prescribed to treat his service connected musculoskeletal 
disorders.  

Furthermore, a July 2002 VA compensation and pension examiner 
provided a vague opinion that the veteran's fatigue was more 
than likely secondary to chronic joint pain with sleep 
disturbance secondary to joint pain.  The RO has not 
considered these claims on secondary bases, which is a theory 
of entitlement currently before the Board.  See Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000).  

As the veteran has not been provided notice of the criteria 
for establishing secondary service connection under 38 C.F.R. 
§ 3.310, and the RO has not adjudicated this aspect of the 
claims, the Board must remand the case for additional 
development and readjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  On the facts of this case, the 
Board also finds that clarifying medical opinion is necessary 
to decide these claims.  McLendon, supra.

The Board further notes that a successful conclusion to the 
service connection claims above could have an effect on the 
veteran's claims of entitlement to specially adapted housing 
allowance, special home adaptation grant, an automobile 
allowance and/or specially adapted equipment.  In order to 
avoid any potential prejudice to the veteran, and in the 
interests of judicial economy, the Board will defer 
adjudication of the latter claims pending further development 
and adjudication of the service connection claims.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991); Gurley v. 
Nicholson, 20 Vet. App. 573 (2007).

Beyond the above, it is important to note that the veteran is 
already receiving a total 100% rating since 2001.  The 
veteran may wish to withdraw the service connection claims in 
light of this fact.  In any event, until such time as the 
veteran withdraws these claims, in writing, the Board must 
adjudicate all claims, fully.

Accordingly, the case is REMANDED for the following:

1.  Notify the veteran of the types of evidence 
and/or information that may be capable of 
substantiating service connection claims for GERD 
and fatigue with sleep disturbance claims on a 
secondary basis under 38 C.F.R. § 3.310.

2.  Obtain the veteran's clinical records from the 
Frank M. Tejeda VA Medical Center since April 2007.

3.  After completion of the above, schedule the 
veteran for appropriate VA examination to determine 
the nature and etiology of his muscle and joint 
pains.  The claims folder must be made available to 
the examiner for review, and the examiner should be 
directed to review the February 2006 VA examiner's 
comment that the veteran may have a possible 
metabolic disorder responsible for his arthropathy. 

The examiner should be requested to perform all 
necessary laboratory tests to clarify the nature 
and etiology of the veteran's muscle and joint 
pains.  The examiner should obtain clarification 
from the veteran which muscle groups and/or muscle 
joints have been causing him pain.  Following 
examination, the examiner should be requested to 
provide opinion on the following questions:

Whether the veteran demonstrates objective 
indications of muscle and joint pains (which are 
not currently service connected) attributable to a 
diagnosed illness, an undiagnosed illness, or a 
medically unexplained chronic multi-symptom 
illness.

If a known diagnosis is rendered, the examiner 
should offer an opinion as to whether it is as 
likely as not that such disorder is related to the 
veteran's active service, to include clarifying 
opinion as to whether any of the veteran's symptoms 
are attributable to an underlying metabolic 
disorder that first manifested in service or is 
related to service.

The term "at least as likely as not" does not 
mean within the realm of medical possibility, but 
rather the weight of medical evidence both for and 
against a conclusion is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it. 

The reasoning for the opinions expressed should 
be fully set forth.  If the requested opinions 
cannot be rendered without resort to speculation, 
the examiner should so state.

4.  The veteran should also be afforded appropriate 
VA examination to determine the likely etiology of 
his GERD.  The claims folder must be made available 
to the examiner for review.

Following examination and review of the claims 
folder, the examiner should provide opinion as to 
whether it is at least as likely as not 
(probability of 50% or greater) that the veteran's 
GERD first manifested in service, and/or is 
causally related to service.

Alternatively, the examiner should provide 
opinion as to whether it is at least as likely as 
not that any current GERD impairment is caused or 
aggravated by the veteran's use of NSAIDS to 
treat his service-connected musculoskeletal 
disabilities and, if so, the examiner should 
attempt to quantify the degree of additional 
impairment resulting from the aggravation.

Aggravation is defined for legal purposes as a 
worsening of the underlying condition versus a 
temporary flare-up of symptoms.

The reasoning for the opinions expressed should 
be fully set forth.  If the requested opinions 
cannot be rendered without resort to speculation, 
the examiner should so state.

5.  The veteran should also be afforded appropriate 
VA examination to clarify the nature and etiology 
of the veteran's fatigue with sleep disturbance.  

The claims folder must be made available to the 
examiner for review, and the examiner should be 
directed to review the July 2002 VA examiner's 
opinion that the veteran's fatigue was more than 
likely secondary to chronic joint pain with sleep 
disturbance secondary to joint pain.

The examiner should provide opinion as to whether 
it is at least as likely as not (probability of 50% 
or greater) that any current fatigue with sleep 
impairment is caused or aggravated by the veteran's 
use of NSAIDS to treat his service-connected 
musculoskeletal disabilities and, if aggravated, 
the examiner should attempt to quantify the degree 
of additional impairment resulting from the 
aggravation.

Aggravation is defined for legal purposes as a 
worsening of the underlying condition versus a 
temporary flare-up of symptoms.

The reasoning for the opinions expressed should 
be fully set forth.  If the requested opinions 
cannot be rendered without resort to speculation, 
the examiner should so state.

6.  The RO should review the medical opinions 
obtained.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Thereafter, readjudicate the claims on appeal 
with consideration of secondary service 
connection under 38 C.F.R. § 3.310 for the 
service connection claims involving GERD and 
fatigue with sleep impairment.  If any claim 
remains denied, the veteran and his 
representative should be provided a supplemental 
statement of the case (SSOC) and an appropriate 
time to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


